FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJune 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of a change in the interests of the under-mentioned Person Discharging Managerial Responsibility in the Ordinary shares of GlaxoSmithKline plc (the "Company"): Mr S A Hussain Following the vesting on 2 June 2014 of 25% of an award made on 2 June 2008 under the GlaxoSmithKline Deferred Investment Award Plan ('the Plan'), Mr Hussain will receive a cash payment of 1599.00 pence per share in respect of 12,678.483 notional Ordinary shares on 20 June 2014. The Company and the above-mentioned individual were advised of this transaction on 5 June 2014. This notification relates to a transaction notified in accordance with paragraph 3.1.4R(1)(a) of the Disclosure and Transparency Rules. V A Whyte Company Secretary 5 June 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:June 05,2014 By:VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
